Case 1:19-cv-03729-DLI-LB Document 19 Filed 02/03/21 Page 1 of 1 PageID #: 49




                                              February 3, 2021

Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Chambers 1217,
Brooklyn, New York 11201

                                              Re: Merchan et al v. MTP Parking Lot et al
                                              1:19-cv-03729-DLI-SMG
                                              Joint Status Report

Dear Bloom,

         Undersigned counsel represents the plaintiffs in the above referenced matter and this
letter is submitted jointly with defense counsel in order to update the Court as to the status of the
case. The case is scheduled for mediation via zoom on February 4, 2021 in front of Ms. Marjorie
Berman, Esq., via zoom and all pre-mediation documents have been exchanged between all
parties.

       I thank the Court for its consideration toward this matter.

                                              Respectfully submitted,


                                              __________________
                                              Supriya Kichloo, Esq
